Citation Nr: 0702342	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-03 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back pain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from November 1992 to November 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Roanoke, 
Virginia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his service connected low back 
disability has increased in severity to such an extent that 
an evaluation greater than 20 percent is warranted.  In fact, 
the veteran argues that his back disability renders him 
unemployable.  

A review of the claims folder indicates that additional 
development is required regarding several matters.  

The veteran's most recent VA examination was a fee basis 
examination conducted in December 2002, which included an X-
ray study.  This examination is now more than four years old.  
Since that time, the rating criteria for the veteran's 
disability were changed in August 2003.  More importantly, 
there is no indication that the claims folder was provided to 
the examiner for review in conjunction with the examination.  

The circumstances of this case make this omission of the 
claims folder potentially harmful to the veteran's claim.  
The examiner noted that the veteran's established diagnosis 
was chronic low back pain.  The veteran related a history of 
degenerative disc disease confirmed by computed axial 
tomography (CAT), and also informed the examiner that he had 
recently undergone a magnetic resonance imaging study (MRI) 
the previous month.  The examiner noted that the results of 
the November 2002 MRI were pending.  Following the 
examination, the examiner confirmed the diagnosis of chronic 
low back pain, and added that there was no radiologic 
evidence "on the plain films to change the diagnosis."  
However, the Board notes that the November 2002 MRI results 
reveal mild disc degeneration and broad posterior disc bulge 
at L5 to S1.  The Board is unable to discern whether or not 
these findings constitute degenerative disc disease and, if 
so, whether or not this is a progression of his service 
connected low back pain.  Therefore, an additional VA 
examination is required to obtain current medical findings, 
and to ascertain whether or not the veteran has degenerative 
disc disease which must be considered when evaluating his 
disability.  

In addition, the Board further notes that the veteran 
submitted a statement in support of claim in February 2004 
that was accepted as his substantive appeal.  The veteran 
stated that he had an appointment with his doctor the 
following month, and he requested an extension in order to 
obtain the new evidence.  The veteran was granted the 
extension by the RO, but the veteran apparently never 
forwarded the additional evidence.  

However, a review of the claims folder indicates that the 
veteran's only source of treatment has been the VA, which 
indicates that the treatment referred to by the veteran was 
most likely from a VA facility.  He has never stated that he 
receives private treatment for his back disability.  The most 
recent VA treatment records contained in the claims folder 
are dated 2003, and there is no indication that an attempt 
has been made to obtain additional records.  The VA has a 
responsibility to obtain all records in its possession prior 
to reaching a decision in this case.  Therefore, the Board 
finds that an attempt must be made to obtain additional VA 
treatment records.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented in part at 38 C.F.R § 3.159, amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the veteran was provided with a 
December 2002 VCAA letter that provided the veteran with the 
first three of the Pelegrini elements for the increased 
rating claim.  However, he has not been provided with 
information that explains to him the evidence necessary to 
establish his claim for a total rating based on 
unemployability.  In addition, the veteran has never been 
notified that he should provide any evidence in his 
possession that pertains to his claims.  Furthermore, the 
veteran has not been provided with the final two Dingess 
elements regarding the degree of disability and the effective 
date of an award.  The Board finds that the veteran should be 
provided additional VCAA notification and a chance to respond 
before proceeding with adjudication of his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2006).  This notification must include 
notice of the evidence or information 
needed to substantiate the claims. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
pain since 2003.  After securing the 
necessary release, the RO should obtain 
these records.  This should include an 
attempt to obtain any additional VA 
treatment records, particularly the March 
2004 records referred to by the veteran. 

3.  After the records requested above 
have been obtained and placed in the 
claims folder, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and severity of his 
service connected back disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should note that it has been reviewed.  

The examiner should report the ranges of 
motion of the lumbar spine in degrees.  
The examiner should indicate whether the 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry is not to be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, pain, or 
flare-ups.

The examiner should note any neurologic 
impairment related to the back 
disability.  Following the conclusion of 
the examination and the review of the 
record, particularly the November 2002 
MRI, the examiner should attempt to 
express the following opinion(s): 1) Does 
the veteran currently have degenerative 
disc disease?  2) If the veteran is found 
to have degenerative disc disease, is it 
as likely as not that this is a 
progression of or otherwise related to 
his service connected low back pain?  
Lastly, the examiner should discuss 
whether the service-connected low back 
disability renders the veteran 
unemployable.  The reasons and bases for 
all opinions should be provided.  

4.  After the development requested above 
has been completed to the extent 
possible, the claims should be re-
adjudicated.  If any of the claims are 
not fully granted a supplemental 
statement of the case should be issued 
before the case is returned to the Board, 
if otherwise in order.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


